Exhibit 10.295

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following option to purchase Common Stock of The
Charles Schwab Corporation (“Schwab”) under the Charles Schwab Corporation 2004
Stock Incentive Plan (the “Plan”):

 

Name of Grantee:    Joseph R. Martinetto Total Number of Shares Granted:   
33342 Exercise Price Per Share:    20.97 Grant Date:    May 18, 2007 Expiration
Date:    May 18, 2014 Accelerated Vesting on Retirement:    Yes Vesting
Schedule:    So long as you remain employed in good standing by Schwab or its
subsidiaries and subject to the terms of the Nonqualified Stock Option
Agreement, you will acquire the right to exercise this option (become “vested”
in this option) on the following dates and in the following amounts:

Number of shares that will vest on Vest Date

8335 on 05/18/2008

8336 on 05/18/2009

8335 on 05/18/2010

8336 on 05/18/2011

You and Schwab agree that this option is granted under and governed by the terms
and conditions of the Plan and the Nonqualified Stock Option Agreement, both of
which are made a part of this notice. Please review the Nonqualified Stock
Option Agreement and the Plan carefully, as they explain the terms and
conditions of this option. You agree that Schwab may deliver electronically all
documents relating to the Plan or this option (including, without limitation,
prospectuses required by the Securities and Exchange Commission) and all other
documents that Schwab is required to deliver to its stockholders.



--------------------------------------------------------------------------------

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

 

Tax Treatment    This option is a nonqualified stock option and is not intended
to qualify as an incentive stock option under federal tax laws. Vesting   
Subject to the provisions of this Agreement, this option becomes vested in
installments as described in the Notice of Stock Option Grant. Accelerated
Vesting   

This option will become fully exercisable if your service with Schwab and its
subsidiaries terminates on account of your death or disability.

 

If “Yes” appears next to “Accelerated Vesting on Retirement” in the Notice of
Stock Option Grant, this option will become fully exercisable if your service
with Schwab and its subsidiaries terminates on account of your retirement
provided that your retirement occurs at least two years after the Grant Date
indicated in the Notice of Stock Option Grant.

 

If, prior to the date your service terminates, Schwab is subject to a “change in
control” (as defined in the Plan document), this option will become fully
exercisable immediately preceding the change in control. If Schwab’s
Compensation Committee (or its delegate) (the “Compensation Committee”)
determines that a change in control is likely to occur, Schwab will advise you
and this option will become fully exercisable as of the date 10 days prior to
the anticipated date of the change in control.

Definition of
Disability    For all purposes of this Agreement, “disability” means that you
have a disability such that you have been determined to be eligible for benefits
under Schwab’s long-term disability plan. Definition of
Retirement   

For all purposes of this Agreement, “retirement” will mean:

 

•    any termination of employment with Schwab and its subsidiaries with the
exception of U.S. Trust Corporation or its subsidiaries for any reason other
than death at any time after you attain age 50, but only if, at the time of your
termination, you have been credited with at least 7 years of service; and

 

•    any termination of employment from U.S. Trust Corporation or its
subsidiaries for any reason other than death at any time after (1) you attain
age 65, (2) the sum of your age and credited years of service, at the time of
your termination, is equal to or greater than 80, or (3) you attain age 60, but
only if, at the time of your termination, you have been credited with at least
10 years of service.



--------------------------------------------------------------------------------

   The phrase “years of service” above has the same meaning given to it under
the SchwabPlan Retirement Savings and Investment Plan (or any successor plan).
Exercise
Procedures    You or your representative may exercise this option by following
the procedures prescribed by Schwab. If this option is being exercised by your
representative, your representative must furnish proof satisfactory to Schwab of
your representative’s right to exercise this option. After completing the
prescribed procedures, Schwab will cause to be issued the shares purchased,
which will be registered in the name of the person exercising this option. Forms
of
Payment   

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares you are purchasing. Payment may be made in one of
the following forms:

 

•    Cash, your personal check, a cashier’s check or a money order.

•    Shares of Schwab stock that are surrendered to Schwab. These shares will be
valued at their fair market value on the date when the new shares are purchased.

•    By delivery (in a manner prescribed by Schwab) of an irrevocable direction
to Charles Schwab & Co., Inc. to sell shares of Schwab stock (including shares
to be issued upon exercise of this option) and to deliver all or part of the
sale proceeds to Schwab in payment of all or part of the exercise price.

Term    This option expires no later than the Expiration Date specified in the
Notice of Stock Option Grant but may expire earlier upon your termination of
service, as described below. Termination of
Service   

This option will expire on the date three months following the date of your
termination of employment with Schwab and its subsidiaries for any reason other
than on account of death, disability or retirement. The terms “disability” and
“retirement” are defined above.

 

If you cease to be an employee of Schwab and its subsidiaries by reason of your
disability or death, then this option will expire on the first anniversary of
the date of your death or disability.

 

If you cease to be an employee of Schwab and its subsidiaries by reason of your
retirement, then this option will expire on the second anniversary of the date
of your retirement.

Effect of
Entitlement to
Severance    If you are entitled to severance benefits under The Charles Schwab
Severance Pay Plan (or any successor plan), then vesting of this option shall be
determined under the terms of that plan.



--------------------------------------------------------------------------------

Cancellation of
Options    To the fullest extent permitted by applicable laws, this option will
immediately be cancelled and expire in the event that Schwab terminates your
employment on account of conduct contrary to the best interests of Schwab,
including, without limitation, conduct constituting a violation of law or Schwab
policy, fraud, theft, conflict of interest, dishonesty or harassment. The
determination whether your employment has been terminated on account of conduct
inimical to the best interests of Schwab shall be made by Schwab in its sole
discretion. Restrictions on
Exercise and
Issuance or
Transfer of
Shares    You cannot exercise this option and no shares of Schwab stock may be
issued under this option if the issuance of shares at that time would violate
any applicable law, regulation or rule. Schwab may impose restrictions upon the
sale, pledge or other transfer of shares (including the placement of appropriate
legends on stock certificates) if, in the judgment of Schwab and its counsel,
such restrictions are necessary or desirable to comply with applicable law,
regulations or rules. Stockholder
Rights    You, or your estate or heirs, have no rights as a stockholder of
Schwab until you have exercised this option by giving the required notice to
Schwab and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan. No Right to
Employment    Nothing in this Agreement will be construed as giving you the
right to be retained as an employee, consultant or director of Schwab and its
subsidiaries for any specific duration or at all.

Transfer of


Option

  

In general, only you may exercise this option prior to your death. You may not
transfer or assign this option, except as provided below. For instance, you may
not sell this option or use it as security for a loan. If you attempt to do any
of these things, this option will immediately become invalid. You may, however,
dispose of this option in your will or in a beneficiary designation.

 

You may transfer this option as a gift to one or more family members. For this
purpose, “family member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father- in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law (including adoptive relationships), any individual sharing your
household, e.g., a domestic partner, other than a tenant or employee, a trust in
which one or more of these individuals have more than 50% of the beneficial
interest, a foundation in which you or one or more of these persons control the
management of assets, and any entity in which you or one or more of these
persons own more than 50% of the voting interest.



--------------------------------------------------------------------------------

  

Schwab may, in its sole discretion, allow you to transfer this option under a
domestic relations order in settlement of marital or domestic property rights.

 

In order to transfer this option, you and the transferee(s) must execute the
forms prescribed by Schwab, which include the consent of the transferee(s) to be
bound by this Agreement.

Limitation on
Payments   

If a payment from the Plan would constitute an excess parachute payment or if
there have been certain securities law violations, then your award may be
reduced or cancelled and you may be required to disgorge any profit that you
have realized from your award.

 

If a disqualified individual receives a payment or transfer under the Plan that
would constitute an excess parachute payment under the Internal Revenue Code of
1986, as amended (the “Code”), such payment will be reduced, as described below.
Generally, someone is a “disqualified individual” if he or she is (a) an officer
of Schwab, (b) a member of the group consisting of the highest paid 1% of the
employees of Schwab or, if less, the highest paid 250 employees of Schwab, or
(c) a 1% stockholder of Schwab. For purposes of the section on “Limitation on
Payments,” the term “Schwab” will include affiliated corporations to the extent
determined by the Auditors in accordance with section 280G(d)(5) of the Code.

 

In the event that the independent auditors most recently selected by the Schwab
Board of Directors (the “Auditors”) determine that any payment or transfer in
the nature of compensation to or for your benefit, whether paid or payable (or
transferred or transferable) pursuant to the terms of the Plan or otherwise (a
“Payment”), would be nondeductible for federal income tax purposes because of
the provisions concerning “excess parachute payments” in section 280G of the
Code, then the aggregate present value of all Payments will be reduced (but not
below zero) to the Reduced Amount; provided, however, that the Compensation
Committee may specify in writing that the award will not be so reduced and will
not be subject to reduction under this section.

 

For this purpose, the “Reduced Amount” will be the amount, expressed as a
present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by Schwab because of section
280G of the Code.

 

If the Auditors determine that any Payment would be nondeductible because of
section 280G of the Code, then Schwab will promptly give you notice to that
effect and a copy of the detailed calculation and of the Reduced Amount. You may
then elect, in your discretion, which and how much of the Payments will be
eliminated or reduced (as long as after such election, the aggregate present
value of the Payments equals the Reduced Amount). You will advise Schwab in
writing of your election within 10 days of receipt of the notice. If you do not
make such an election within the 10-day period, then Schwab



--------------------------------------------------------------------------------

  

may elect which and how much of the Payments will be eliminated or reduced (as
long as after such election the aggregate present value of the Payments equals
the Reduced Amount). Schwab will notify you promptly of its election. Present
value will be determined in accordance with section 280G(d)(4) of the Code. The
Auditors’ determinations will be binding upon you and Schwab and will be made
within 60 days of the date when a Payment becomes payable or transferable.

 

As promptly as practicable following these determination and elections, Schwab
will pay or transfer to or for your benefit such amounts as are then due to you
under the Plan, and will promptly pay or transfer to or for your benefit in the
future such amounts as become due to you under the Plan.

 

As a result of uncertainty in the application of section 280G of the Code at the
time of an initial determination by the Auditors, it is possible that Payments
will have been made by Schwab which should not have been made (an “Overpayment”)
or that additional Payments which will not have been made by Schwab could have
been made (an “Underpayment”), consistent in each case with the calculation of
the Reduced Amount. In the event that the Auditors, based upon the assertion of
a deficiency by the Internal Revenue Service against you or Schwab which the
Auditors believe has a high probability of success, determine that an
Overpayment has been made, such Overpayment will be treated for all purposes as
a loan to you which you will repay to Schwab on demand, together with interest
at the applicable federal rate provided in section 7872(f)(2) of the Code.
However, no amount will be payable by you to Schwab if and to the extent that
such payment would not reduce the amount which is subject to taxation under
section 4999 of the Code. In the event that the Auditors determine that an
Underpayment has occurred, such Underpayment will promptly be paid or
transferred by Schwab to or for your benefit, together with interest at the
applicable federal rate provided in section 7872(f)(2) of the Code.

Claims
Procedure    You may file a claim for benefits under the Plan by following the
procedures prescribed by Schwab. If your claim is denied, generally you will
receive written or electronic notification of the denial within 90 days of the
date on which you filed the claim. If special circumstances require more time to
make a decision about your claim, you will receive notification of when you may
expect a decision. You may appeal the denial by submitting to the Plan
Administrator a written request for review within 30 days of receiving
notification of the denial. Your request should include all facts upon which
your appeal is based. Generally, the Plan Administrator will provide you with
written or electronic notification of its decision within 90 days after
receiving the review request. If special circumstances require more time to make
a decision about your request, you will receive notification of when you may
expect a decision.



--------------------------------------------------------------------------------

Plan
Administration    The Plan Administrator has discretionary authority to make all
determinations related to this option and to construe the terms of the Plan, the
Notice of Stock Option Grant and this Agreement. The Plan Administrator’s
determinations are conclusive and binding on all persons. Right to
Replace Option
with SARs    The Compensation Committee shall have the right to replace this
option (or any portion of this option) to the extent outstanding with a Stock
Appreciation Right subject to substantially the same terms and conditions
contained in this Agreement to be settled in shares of Schwab stock on a
one-to-one basis; provided, that this provision shall not become effective if it
would cause Schwab to recognize compensation expense. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Schwab stock,
the Compensation Committee, in its discretion, may adjust the number of shares
covered by this option and the exercise price per share. Severability    In the
event that any provision of this Agreement is held invalid or unenforceable, the
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this
Agreement. Applicable Law    This Agreement will be interpreted and enforced
under the laws of the State of California (without regard to their choice-of-law
provisions), as such laws are applied to contracts entered into and performed in
California. The Plan and
Other
Agreements    The text of the Plan is incorporated in this Agreement by
reference. This Agreement and the Plan constitute the entire understanding
between you and Schwab regarding this option. Any prior agreements, commitments
or negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement approved by the Compensation Committee
and signed by both parties. If there is any inconsistency or conflict between
any provision of this Agreement and the Plan, the terms of the Plan will
control. Nothing in this Agreement gives you the ability to negotiate or change
the key terms and conditions described above, in the Notice of Stock Option
Grant and in the Plan.